EXHIBIT 99.1 NEWS RELEASE COMPUWARE CORPORATION Corporate Headquarters One Campus Martius · Detroit, Michigan 48226 (313) 227-7300 For Immediate Release July 24, 2012 Compuware Announces Fiscal Year 2esults · Earns five cents per share on $226.2M in total revenues; repurchases 1.7 million shares in Q1 · APM total revenues jump 28 percent year-over-year to $71.2M; license fees up 95 percent y-o-y to $22.4M, SaaS revenues up 6 percent y-o-y to $19.9M · Covisint revenues increase 27 percent y-o-y to $20.6M · Professional Services contribution margin reaches 17.5 percent DETROITJuly 24, 2012Compuware Corporation (Nasdaq: CPWR), the technology performance company, today announced financial results for its first quarter ended June 30, 2012. “Driven by technology mega-trends like mobile, cloud and big data analytics, Compuware’s growth engines continue to rapidly increase revenues,” said Compuware CEO Bob Paul. “Our Compuware APM and Covisint solutions in particular stand squarely in leadership positions for this technology revolution and have led the way to a solid Q1.” The company’s growth drivers – Compuware APM and Covisint in particular – produced strong revenue increases in Q1, while Compuware Mainframe Solutions revenues declined year-over-year as expected. The upcoming integration of Compuware APM – dynaTrace and Strobe will offer some potential upside to the Mainframe Solutions business through the industry’s only end-to-end transaction management solution. First Quarter Fiscal Year 2013 Results During the company’s first quarter: · software license fees were 34.0 million · maintenance fees were $102.9 million · subscription fees were $20.5 million · professional services fees were $48.2 million · application services fees were $20.6 million During the first quarter, total revenues were $226.2 million, compared to $230.0 million in the first quarter last year. Net income was $10.5 million, compared to $17.0 million in the first quarter last year. Earnings per share were five cents compared to eight cents last year, based upon 221.4 million and 222.9 million shares outstanding, respectively. First Quarter Fiscal Year 2013 Highlights During the first quarter, Compuware: · Announced a major new release of itsintegrated application performance management (APM) solution, theCompuware APM platform®. TheCompuware APM Spring 2012 Platform Releaseintroduced a new generation of APM with four industry-first innovations across itsdynaTraceandGomezproduct brands that help customers optimize the performance and value of business-critical applications. Page 2 Compuware Announces Fiscal Year 2esults July 24, 2012 · Previewed major enhancements in Compuware Changepoint 2012, a new release of the company's market-leading professional services automation (PSA) and project portfolio management (PPM) solution. · Launched SpeedoftheWeb.org, a new free online cloud service that helps web application and site owners increase the speed of their most important web properties. · Announced that the Compuware APM® platform now supports IPv6 across its product brands — Gomez and dynaTrace. · Announced that the Detroit-based Southeast Michigan Beacon Community (SEMBC) selected Covisint's accountable care technology to aggregate regional health information into a comprehensive patient health record. · Released a research paper titled "Mainframe Efficiency in the Real World," which details how 60 global market leaders collectively saved $105 million by optimizing their mainframe environments. · Published the second report of its 2011 "Best of the Web" series showcasing the leaders in web and mobile site performance. The report is titled “Best of the Web Performance Trends 2011.” Compuware Corporation Compuware Corporation, the technology performance company, provides software, experts and best practices to ensure technology works well and delivers value. Compuware solutions make the world’s most important technologies perform at their best for leading organizations worldwide, including 46 of the top 50 Fortune 500 companies and 12 of the top 20 most visited U.S. web sites. Learn more at: http://www.compuware.com. ### Conference Call Information Compuware will host a conference call to discuss these results at 5:00 p.m. Eastern time (21:00 GMT) today. To join the conference call, interested parties in the United States should call 800-288-8974. For international access, the conference call number is +1-612-332-0725. No password is required. A conference call replay will also be available. The United States replay number will be 800-475-6701, and the international replay number will be +1-320-365-3844. The replay passcode will be 251814. Additionally, investors can listen to the conference call via webcast by visiting the Compuware Corporation Investor Relations web site at http://www.compuware.com. Press Contact Lisa Elkin, Senior Vice President, Investor Relations, Marketing and Communications +1-313-227-7345 Certain statements in this release that are not historical facts, including those regarding the Company’s future plans, objectives and expected performance, are “forward-looking statements” within the meaning of the federal securities laws. These forward-looking statements represent our outlook only as of the date of this release. While we believe any forward-looking statements we have made are reasonable, actual results could differ materially since the statements are based on our current expectations and are subject to risks and uncertainties. These risks and uncertainties are discussed in the Company’s reports filed with the Securities and Exchange Commission. Readers are cautioned to consider these factors when relying on such forward-looking information. The Company does not undertake, and expressly disclaims any obligation, to update or alter its forward-looking statements whether as a result of new information, future events or otherwise, except as required by applicable law. Page 3 Compuware Announces Fiscal Year 2esults July 24, 2012 COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) AS OF JUNE 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Deferred tax asset, net Income taxes refundable Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, LESS ACCUMULATED DEPRECIATION AND AMORTIZATION CAPITALIZED SOFTWARE AND OTHER INTANGIBLE ASSETS, NET ACCOUNTS RECEIVABLE DEFERRED TAX ASSET, NET GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Income taxes payable Deferred revenue Total current liabilities LONG TERM DEBT - DEFERRED REVENUE ACCRUED EXPENSES DEFERRED TAX LIABILITY, NET Total liabilities SHAREHOLDERS' EQUITY: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ Page 4 Compuware Announces Fiscal Year 2esults July 24, 2012 COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data) THREE MONTHS ENDED JUNE 30, REVENUES: Software license fees $ $ Maintenance fees Subscription fees Professional services fees Application services fees Total revenues OPERATING EXPENSES: Cost of software license fees Cost of maintenance fees Cost of subscription fees Cost of professional services Cost of application services Technology development and support Sales and marketing Administrative and general Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE), NET 52 INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ $ DILUTED EPS COMPUTATION Numerator:Net income $ $ Denominator: Weighted-average common shares outstanding Dilutive effect of stock options Total shares Diluted EPS $ $ Page 5 Compuware Announces Fiscal Year 2esults July 24, 2012 COMPUWARE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) THREE MONTHS ENDED JUNE 30, CASH FLOWS PROVIDED BY OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash provided by operations: Depreciation and amortization Stock award compensation Deferred income taxes ) ) Other 9 45 Net change in assets and liabilities, net of effects from currency fluctuations: Accounts receivable Prepaid expenses and other current assets ) Other assets ) Accounts payable and accrued expenses ) ) Deferred revenue ) ) Income taxes Net cash provided by operating activities CASH FLOWS USED IN INVESTING ACTIVITIES: Purchase of: Property and equipment ) ) Capitalized software ) ) Other ) - Net cash used in investing activities ) ) CASH FLOWS PROVIDED BY (USED IN) FINANCING ACTIVITIES: Proceeds from borrowings - Payments on borrowings ) - Net proceeds from exercise of stock awards including excess tax benefits Employee contribution to common stock purchase plans Repurchase of common stock ) - Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Page 6 Compuware Announces Fiscal Year 2esults July 24, 2012 COMPUWARE CORPORATION AND SUBSIDIARIES OPERATIONAL HIGHLIGHTS (Dollar Amounts In Thousands) QUARTER ENDED JUN 30, YR - YR % Chg Total Product Software Revenue by Geography North America $ $ % International %) Deferred License Fees Current $ $ %) Long-term %) Deferred Maintenance Current $ $ %) Long-Term %) Deferred Subscription Current $ $ %) Long-Term %) Deferred Professional Services $ $ % Deferred Application Services $ $ % Other: Total Company Headcount % Total DSO (Billed) Total DSO Stock-based compensation Expense Cost of license fees $
